Citation Nr: 1623477	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  15-03 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to 38 U.S.C.A. § 1318 Dependency and Indemnity Compensation (DIC), to include entitlement to DIC on the basis of clear and unmistakable error (CUE).

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	William N. Benjamin, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The late Veteran served on active duty from January 1944 to February 1946.  The appellant is his surviving widow.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2016, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As discussed below, statements by the appellant and her representative have raised the issues of whether prior final determinations by the RO in May 2001, September 2002, and March 2006 involved CUE.  Those issues, which have not been adjudicated by the RO are inextricably intertwined with the issue on appeal of entitlement to DIC under 38 U.S.C.A. § 1318, such that this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

38 U.S.C.A. § 1318 provides, generally, that VA shall pay DIC to the surviving spouse of a deceased veteran when the veteran dies and he was in receipt of or entitled to receive compensation at the time of death for a service-connected disability rated totally disabling, if the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death.  38 U.S.C.A. § 1318(a), (b)(1) (West 2002).

In the instant case, the veteran was in receipt of a total disability rating based on individual unemployability due to service-connected disability (TDIU) from February 11, 2002, a period of less than 10 years immediately preceding his death in August 2011.  The appellant argues that the veteran was entitled to receive TDIU for a period of 10 or more years immediately preceding his death on the basis that prior final rating decisions involved error.  Specifically, at her hearing, she raised a claim for CUE in the September 2002 rating decision that assigned an effective date of February 11, 2002, for the grant of the Veteran's total disability rating based upon individual unemployability (TDIU).  She contended that the February 11, 2002, filing by the Veteran was not a new claim for a TDIU, but was instead a notice of disagreement to the previous denial of a TDIU in May 2001.  Therefore, the effective date for the claim for a TDIU would be prior to February 11, 2002.  

She also claimed that there was CUE in both the May 2001 and March 2006 rating decisions that denied service connection for the residuals of a cold injury.  

The CUE issues raised by the appellant, as noted in the Introduction, are inextricably intertwined with the current appeal.  Those issues must be adjudicated by the RO prior to appellate review of the issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318, which is deferred pending completion of the remand in this case.

The appellant contends that the Veteran's decades of poor circulation in his feet due to his service-connected frostbite residuals and gunshot wounds caused him to suffer from generally poor circulation and that such caused or contributed to his terminal chronic obstructive pulmonary disease, lung cancer, and chronic respiratory failure.  In light of the above, the Board finds that a remand for an opinion on the matter would assist in fairly and accurately deciding the appellant's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should adjudicate the issues of whether a rating decision in September 2002, which assigned an effective date of February 11, 2002, for a grant of entitlement to TDIU, involved CUE and whether rating decisions in May 2001 and March 2006 which denied service connection for residuals of cold injury, involved CUE.  If the decision is adverse to the appellant on any issue, she and her attorney should be notified of her procedural and appellate rights on those issues.

2. Thereafter, forward the claims file to a VA examiner.  The examiner must review the claims file.  The examiner is requested to provide the following opinion, with rationale.

Is it at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's service-connected frostbite residuals and gunshot wounds to the feet and resulting poor circulation contributed substantially or materially, caused, or aided or lent assistance to the result of the Veteran's death (COPD)?  

3. Then, readjudicate the claims.  If action remains adverse to the appellant, issue a supplemental statement of the  case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


